TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 17, 2018



                                      NO. 03-17-00322-CR


                                  Roderick Payton, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.